Broyles, C. J.
1. In the light of the entire charge and the facts of the ease, the alleged errors of omission and commission in the charge of the court, and the rejection of the testimony, as complained of in the motion for a new trial, do not require a reversal of the judgment below.
2. Under the pleadings and the evidence the jury were authorized to find that the parties had entered into a valid, binding contract, and that the contract had been breached by the defendants. The jury were also *501authorized, from the evidence and the reasonable inferences and deductions arising therefrom, to include in their verdict for the plaintiff' the $150 profit item, and the other items of expense, sued for. However, the total amount of all the items sued for amount to $2 less than the amount of the verdict returned. If the plaintiff, when the remittitur from this court is made the judgment of the lower court, will write off from the judgment $2 as principal and 24 cents as interest, the judgment will be affirmed; otherwise it will be -reversed.
Decided July 15, 1924.
Dorsey, Brewster, Ilowell & Heyman, Hugh Howell, W. P. Bloodworth, for plaintiffs in error.
J. K. Jordan, contra.

Judgment affirmed, on condition.


Luke and Bloodivorth, JJ., concur.